[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                             ________________________            FILED
                                                        U.S. COURT OF APPEALS
                                     No. 09-16379         ELEVENTH CIRCUIT
                                                              DEC 08, 2010
                               ________________________
                                                               JOHN LEY
                                                                 CLERK
                      D. C. Docket No. 09-00132-CR-ORL-22GJK

UNITED STATES OF AMERICA,


                                                                           Plaintiff-Appellee,

                                             versus

THOMAS K. TANNER,

                                                                        Defendant-Appellant.


                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                           _________________________

                                     (December 8, 2010)

Before BARKETT and MARTIN, Circuit Judges, and HUNT,* District Judge.

PER CURIAM:


       *
         Honorable Willis B. Hunt, Jr., United States District Judge for the Northern District of
Georgia, sitting by designation.
      Thomas K. Tanner appeals his 262-month sentence following a plea of

guilty for distribution of child pornography in violation of 18 U.S.C.

§ 2252A(a)(2)(B). Tanner seeks reversal of his sentence arguing that the district

court erred in finding that he had a prior conviction that subjected him to an

increased minimum and maximum sentence under 18 U.S.C. § 2252A(b)(1). On

this record, we find no reversible error. In evaluating Tanner’s prior conviction

for sentencing purposes, the district court did not err in considering the state court

indictment for his prior conviction in light of the ambiguity in the state court’s

final judgment in that case. See United States v. Aguilar-Ortiz, 450 F.3d 1271,

1273-74 (11th Cir. 2006). Based thereupon, the district court did not err in

determining that Tanner had a prior conviction in state court for the felony

exposure of his sexual or genital parts to a child under Virginia Code § 18.2-370,

which supports the sentence imposed within the increased statutory range of 15 to

40 years as set forth in § 2252A(b)(1).

      AFFIRMED.




                                          2